Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 claims the results of the method but does not include steps to further define the method.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith US 2015/0053734.
Regarding claims 1 and 3, Smith discloses an animal harness and leash system comprising: a human support device (100) further including: (a) a back center support strap (108), (b) two shoulder straps (106, 107); and (c) an adjustable body strap (at 104); and an animal leash (32) system with said animal leash system coupled to said human support device.
Regarding claim 2, Smith further discloses said human support device further includes a vest, said vest at least partially encasing said human support device (Smith, Figure 15).
Regarding claim 6, Smith further discloses said adjustable body strap includes a primary ring with hardware to attach said leash system to said body strap (Smith, FIugre 1A).
Regarding claim 7, Smith further discloses said human support device includes at least one storage pocket (150), wherein said at least one storage pocket is located on said vest.
Regarding claim 10, Smith further discloses said human support device includes at least one graspable handle (606), said at least one graspable handle is coupled to said human support device.
Regarding claim 12, Smith discloses a method for hands-free animal walking and handling, the method comprising the steps of: wearing a human support device (100), consisting of a back center support strap (108); coupling a hands-free animal leash system (32) to said human support device; and coupling said hands-free animal leash system to the harness or collar of an animal (Smith, ¶0039).

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Russo et al US 2009/0044763.
Regarding claim 12, Russo discloses a method for hands-free animal walking and handling, the method comprising the steps of: wearing a human support device (1), consisting of a back center support strap (A); coupling a hands-free animal leash system (R) to said human support device; and coupling said hands-free animal leash system to the harness or collar of an animal (Russo, Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 8,413,613 in view of Burton US 2021/0169417.
Regarding claim 13, Smith discloses A method for collecting health metrics while walking an animal, the method comprising the steps of: 17 of 19HB: 4832-1919-9159.2Inventor: Lisa MilburnDocket No. 511253.9wearing a human support device (6), said human support device providing structural support; coupling a hands-free animal leash system to said human support device (Smith ‘613, Figure 2); coupling said hands-free animal leash system to an animal. Not disclosed is coupling at least one health sensor to said human support device. Burton teaches coupling a health sensor to the human support device (Burton, abstract, Figure 1A). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Smit ‘613 with the health sensor of Burton, as to provide a way to monitor the user of the device.
Regarding claim 14, Smith ‘613 in view of Burton further discloses said at least one health sensor is incorporated into graspable handles (6) that are attached to said human support device or said hands-free animal leash system. 
Smith ‘613 in view of Burton is further capable of performing the functional language of claim 15. 

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 2015/0053734 in view of Werner et al US 7,467,604.
Regarding claim 8, Smith discloses the device of claim 1 but does not disclose the material of the leash system. Werner teaches a leash system consisting of an elastic cord (Werner, column 5: line 64). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Smith so that the leash system consisted of an elastic cord as to increase the resilience of the leash. 
Regarding claim 9, Smith in view of Werner further discloses said animal leash system includes at least one fastener (38) for coupling said animal leash system to said human support device.

Allowable Subject Matter
Claims 4, 5, and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Smith ‘734 does not disclose the two shoulder straps being coupled by a buckle, or suggest that the graspable handles includes at least one digital sensor for collecting health metrics from the user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642